Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2019

                                     No. 04-19-00443-CV

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                Appellant

                                               v.

                                      Peter REININGER,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21617
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER
        The court reporter’s second request for an extension of time to file the remainder of the
reporter’s record is GRANTED. The remainder of the reporter’s record is due on September 16,
2019.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court